Citation Nr: 1735468	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of a low back injury for the period from June 20, 2007 to April 21, 2011.

2. Entitlement to a disability rating in excess of 40 percent for residuals of a low back injury for the period from April 21, 2011.

3. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, L4 distribution for the period from June 20, 2007 to July 6, 2016.

4. Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, L4 distribution for the period from July 6, 2016.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by RO. 

In March 2012, the RO granted an increased 40 percent rating for the Veteran's residuals of a low back injury effective from April 21, 2011. In May 2017, the RO granted an increased 20 percent rating for the Veteran's radiculopathy of the right lower extremity, L4 distribution effective from July 6, 2016. As higher schedular ratings for the residuals of a low back injury and radiculopathy of the right lower extremity, L4 distribution are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board remanded the claim in November 2012 and August 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. From June 20, 2007 to April 21, 2011, the service-connected residuals of a low back injury most nearly approximates forward flexion of 30 degrees with pain.

2. There is no evidence of ankylosis.

3. There is no evidence of incapacitating episodes of intervertebral disc syndrome for a duration of at least 4 weeks but less than 6 weeks that requires physician prescribed bed rest.

4. From June 20, 2007 to July 6, 2016, the Veteran manifested no worse than mild incomplete paralysis in his right lower extremity.

5. Beginning July 6, 2016, the Veteran manifests moderate incomplete paralysis in his right lower extremity.

6. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 40 percent rating for the service-connected residuals of a low back injury have been approximated for the period from June 20, 2007 to April 21, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).

2. The criteria for a rating in excess of 40 percent for the service-connected residuals of a low back injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).

3. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity, L4 distribution have not been met for the period from June 20, 2007 to July 6, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity, L4 distribution have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Residuals of a Low Back Injury

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016). A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In June 2007, the Veteran filed a claim for an increased evaluation for his service-connected residuals of a low back injury. 

The November 2007 Report of VA examination documents the Veteran's complaint of pain, weakness and stiffness in his lower back with numbness that radiated down the lateral right thigh and knee. He described the pain as a dull ache. He experienced daily flare-ups of pain that lasted anywhere from 30 minutes to three hours. He rated the severity of the flare-ups of pain a 10/10. The pain was elicited with activity and relieved with rest. Vicodin, Flexeril and injections provided minimal relief. Pain limited his walking but he could walk up to a quarter of a mile. His low back disability affected his mobility, activities of daily living, occupation, recreational activities and ability to drive. He reported that he had experienced 15 episodes of incapacitating back pain in the past 12 months.

On physical examination, the Veteran exhibited abnormal gait and abnormal posture. The Veteran's thoracolumbar range of motion was flexion to 70 degrees; extension to 10 degrees; left lateral flexion to 50 degrees; left lateral rotation to 40 degrees; right lateral flexion to 30 degrees, and right lateral rotation to 40 degrees. The Veteran had pain with all motion and pain after repetitive use. He also exhibited pain with palpation over the thoracolumbar spine. There was no evidence of lumbar spine ankylosis. 

The April 2011 Report of VA examination documents the Veteran's complaint of constant pain in the right lumbar region, described as a dull and throbbing pain. He reported that the base line severity of pain was 6/10. He stated that the pain radiated to the right buttock and lateral aspect of the right thigh. He experienced weekly flare-ups of pain that lasted approximately five to six hours. Flares of pain onset due to walking, prolonged sitting and sleeping in the wrong position. Vicodin, hot baths, occasional ice packs and heating pad helped to alleviate the pain. He experienced decreased motion but did not experience any associated features or symptoms such as stiffness, fatigue, spasms, weakness, numbness, paresthesias, leg or foot weakness, bladder complaints, bowl complaints or erectile dysfunction. He used a cane but did not need any adaptive device such as braces, crutches or walkers. He could walk 100 yards and stand for approximately 20 minutes. He reported that his low back disability did not interfere with his occupational functioning given that he did not work. However his low back disability interfered with his ability to perform his daily activities.

On physical examination, the Veteran's thoracolumbar range of motion (active and passive) was flexion to 30 degrees (with pain beginning at 10 degrees); extension to 10 degrees (with pain throughout); left lateral flexion to 15 degrees (with pain beginning at 10 degrees); left lateral rotation to 25 degrees (with pain throughout); right lateral flexion to 20 degrees (with pain beginning at 10 degrees), and right lateral rotation to 25 degrees (with pain throughout). Following repetitive use, the Veteran was additionally limited by pain but not by weakened movement, excess fatigability, incoordination or functional loss. Further, there was objective evidence of painful motion, spasm and tenderness on firm palpation but not weakness. There was no postural abnormality, fixed deformity (i.e., ankylosis) or abnormality of the musculature of the back. His gait was unremarkable. He had not experienced any incapacitating episodes in the past 12 months.

The April 2013 Report of VA examination documents the Veteran's complaint of lower right sided back pain with radiation to the lower extremities. He reported that he had a lot of difficulty bending over so much so that his wife had to put his shoes on for him. On some days, he experienced less pain 4-5/ 10 (normal severity of pain was 8-9/10). He had difficulty climbing stairs and reported that he had no social activities. At most, he would watch television with his family but he had to readjust his position to keep his pain from becoming worse. Prolonged sitting, standing, and walking led to worsening pain. He had to sleep with a pillow beneath or under his legs to minimize back pain. He could not perform the functions of the occupation in which he was trained (heating and air conditioning work/residential home inspections). He had difficulty performing activities of daily living. He could not walk more than 10-15 yards without stopping because of the pain. He could stand for no more than 10-15 minutes at a time. He experienced weekly flare-ups of pain that resulted in his inability to function at all during the flare-ups.

On physical examination, the Veteran's thoracolumbar range of motion was flexion to 5 degrees (with objective evidence of painful motion beginning at 5 degrees); extension to 5 degrees (with objective evidence of painful motion beginning at 5 degrees); left lateral flexion to 10 degrees (with objective evidence of painful motion beginning at 10 degrees); left lateral rotation to 30 degrees or greater (with objective evidence of painful motion beginning at 30 degrees); right lateral flexion to 10 degrees (with objective evidence of painful motion beginning at 5 degrees), and right lateral rotation to 25 degrees (with objective evidence of painful motion beginning at 25 degrees). Following repetitive use, range of motion of the Veteran's thoracolumbar spine was flexion to 5 degrees; extension to 5 degrees; left lateral flexion to 10 degrees; left lateral rotation to 10; right lateral flexion to 10; and, right lateral rotation to 10 degrees. The Veteran demonstrated functional loss and/or functional impairment of the thoracolumbar spine manifested by less movement than normal and pain on movement. He exhibited moderate tenderness of the right paraspinal muscles at L2-3.

The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and he did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine. The examiner remarked that there was no clinically identified abnormality of spine curvature, ankylosis or muscle spasm. Further, there was no objective evidence of neurologic deficits or sciatica involving the lower extremities and there was no evidence of IVDS. 

The July 2016 Report of VA examination documents the Veteran's complaint of progressive low back pain with radiation to the right leg. He reported that he had not been able to keep any job for a long time due to the back pain he experienced with prolonged walking, sitting, lifting, bending, squatting and climbing. He reported that he experienced increased back pain with lifting objects weighing greater than 20 pounds. He also had flare-ups of pain that lasted at least four hours.  

On physical examination, the Veteran's thoracolumbar range of motion was flexion to 40 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; left lateral rotation to 25 degrees; right lateral flexion to 20 degrees, and right lateral rotation to 25 degrees with pain in all planes of range of motion. Following repetitive use, there was no additional loss of motion. There was no ankylosis of the spine or other neurologic abnormalities (i.e., bowel or bladder problems/pathologic reflexes). He had IVDS of the thoracolumbar spine but it did not require any period of physician prescribed bed rest in the past 12 months. The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work, reiterating the Veteran's contention that he was unable to keep any job for a long time due to the back pain he experienced with prolonged walking, sitting, lifting, bending, squatting and climbing.

The law provides "that the final sentence of [38 C.F.R.]§ 4.59 create a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. The final sentence of 38 C.F.R. 
§ 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

In review of the November 2007 VA examination report, it is unclear whether the VA examiner tested the thoracolumbar spine disability for pain in both weight-bearing and non-weight-bearing conditions (in addition to the testing in both active and passive motion). The November 2007 VA examination is of limited probative value in the current appeal. 

However, the April 2011 Report of VA examination reflects that the Veteran had flexion to 30 degrees (with pain beginning at 10 degrees). Additionally, there was objective evidence of painful motion, spasm and tenderness on firm palpation. 

In light of the findings of the April 2011 VA examination (used to award the 40 percent rating) and the Veteran's consistent reports of painful motion with flares of pain resulting in additional functional impairment of the lumbar spine, the evidence is not suggestive that the back disorder worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 40 percent rating is assigned for the period of the appeal from June 20, 2007 to April 21, 2011.

There is no evidence of ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of disc disease requiring physician prescribed bed rest lasting longer than 15 days over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted at any time. The 40 percent rating is the maximum evaluation for limitation of motion of the thoracolumbar spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).

Radiculopathy of the Right Lower Extremity

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran is assigned a 10 percent evaluation for the radiculopathy of the right lower extremity prior to July 6, 2016, and a 20 percent evaluation thereafter under Diagnostic Code 8520. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The November 2007 examiner noted the Veteran reported numbness of the right lateral thigh and knee. Sensory and reflex examinations were unremarkable. Motor strength testing showed he had active movement against some resistance in hip flexion on the right; otherwise, motor strength testing was normal. The examiner commented that the Veteran had pain and symptoms consistent with radiculopathy in the L4 distribution. 

April 2010 private Electromyogram (EMG) and nerve conduction findings show normal EMG and nerve conduction studies of the lower extremities. There was no evidence of a radiculopathy or peripheral neuropathy on examination. 

The April 2011 Report of VA examination documents the Veteran's complaint of low back pain with radiation to the right buttock and lateral aspect of the right thigh. Neurological testing showed the Veteran had full strength throughout. Tone and rapid alternating movements were within normal limits; pronator drift was negative; and, there was no atrophy, fasciculation or tremor. Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical. Sensory testing was unremarkable (normal light touch, pinprick, vibration and double simultaneous extinction). 

The April 2013 Report of VA examination reflects the Veteran's report of severe, constant right lower extremity pain and moderate right lower extremity numbness. Muscle strength testing was normal; there was no evidence of muscle atrophy; and, reflex examination was normal. Sensory examination was normal and the Veteran had no trophic changes (loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy. The Veteran walked with an antalgic gait with slight limp on the right side. Examination of all lower extremity nerves was normal. The examiner commented that the Veteran had subjective pain, numbness and tingling in the lower extremity; however, no objective evidence of radiculopathy was identified on clinical evaluation.

The July 2016 Report of VA peripheral nerves examination documents the Veteran's complaint of intermittent radiation of pain to the right leg since 2007. The Veteran complained of moderate right lower extremity intermittent pain, paresthesias and/or dysesthesias and numbness. Muscle strength testing and reflex examination were normal. Sensory examination showed decreased sensation in the right lower leg/ankle (L4/L5/S1) and foot/toes (L5). Nerve examination showed the Veteran had moderate incomplete paralysis of the sciatic nerve on the right.

Prior to July 6, 2016, the evidence does not support assignment of a rating in excess of 10 percent for radiculopathy of the right lower extremity. Though the Veteran experienced subjective pain, numbness and tingling in the right lower extremity, sensory examination, motor strength testing and reflex examination were consistently normal. Further, EMG and nerve conduction study findings of the lower extremity were normal. In short, there was simply no objective evidence of radiculopathy or peripheral neuropathy identified on clinical evaluation. Thus, the 10 percent rating for mild symptoms adequately contemplates his subjective complaints of pain, numbness and tingling.

Beginning July 6, 2016, the evidence does not support assignment of a rating in excess of 20 percent for radiculopathy of the right lower extremity. In the July 2016 VA examination, the Veteran complained of moderate right lower extremity intermittent pain, paresthesias and/or dysesthesias and numbness. Muscle strength testing and reflex examination were normal. Sensory examination showed decreased sensation in the right lower leg/ankle (L4/L5/S1) and foot/toes (L5). The examiner explicitly determined that the sciatic nerve disability on the right was productive of a moderate degree of severity (i.e., the Veteran had moderate incomplete paralysis of the sciatic nerve on the right). The 20 percent rating contemplates radiculopathy of a moderate degree. He retains full muscle strength in his extremities and there is no evidence of muscle atrophy. Thus, a rating in excess of 20 percent for the radiculopathy of the right lower extremity from July 6, 2016 is not warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for residuals of low back injury (40 percent disabling), radiculopathy of right lower extremity associated with residuals of low back injury (20 percent disabling) and left sciatic radiculopathy associated with residuals of low back injury (10 percent disabling); the combined rating for all of these service-connected disabilities is 60 percent.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

An October 2007 letter reflects that the Veteran voluntarily took a position, at a lower hourly rate, for which he could perform the essential functions of the job. The November 2007 report of VA examination reflects that the Veteran's low back disability affected his usual occupation. A November 2007 private treatment records documents the limitations imposed on the Veteran's employment as a result of his low back disability (no lifting greater than 25 pounds, no pulling or pushing greater than 5 pounds, no standing or sitting for periods longer than one to two hours, must be able to get up to walk around if feel pain, limit flexing infrequency).

The April 2011 Report of VA examination reflects that the Veteran's low back disability did not interfere with the Veteran' occupational functioning because he was not currently working. The April 2013 Report of VA examination reflects the Veteran's low back disability impacted his ability to work because he was unable to engage in significant motion of his spine which would interfere with any type of physical activity. However, the examiner noted that Veteran could engage in sedentary work. In a corresponding April 2013 Report of VA peripheral nerves examination, the examiner determined that the Veteran's peripheral nerves condition did not impact his ability to work.

The July 2016 Report of VA spine examination documents that the Veteran's low back disability impacted his ability to work. The Veteran stated that he had not been able to keep any job for a long time because of back pain with prolonged waling, sitting, lifting, bending, squatting and climbing.

The examiner, noting the Veteran's service-connected disabilities, documented that the Veteran was a high school graduate with two semesters of community college. The examiner observed that the Veteran has worked intermittently in heating and air conditioning/building maintenance but was no longer able to squat, crawl under crawl spaces, climb ladders, do lifting or be on his feet for prolonged periods of time. The Veteran reported that he was currently employed in apartment management but that he would no longer be able to perform that job due to the physical demands. The examiner opined that due to his progressive low back pain and radiculopathy, the Veteran would be unable to obtain and retain substantially gainful physical or sedentary employment.

Despite the opinion of the VA examiner in July 2016, the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. Indeed, the July 2016 report of VA examination documents that the Veteran is in fact gainfully employed in apartment management (as of July 2016). Substantially gainful employment (or lack thereof) is a key element to the benefit. Notably, since substantially gainful employment (or lack thereof) is a key element to the benefit, the RO attempted to obtain information regarding the Veteran's employment history. However, the Veteran has failed to respond to the RO's August 2015 request for information regarding his employment, work background (history). See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). Further, the April 2013 VA examination reflects that although the Veteran may be precluded from engaging in employment of a physical nature, he could engage in sedentary work. 

Thus, the evidence of record indicates that the Veteran is not unemployable due to service-connected disabilities.


ORDER

A rating of 40 percent for residuals of a low back injury for the period from June 20, 2007 to April 21, 2011 is granted.

A rating in excess of 40 percent for residuals of a low back injury is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity, L4 distribution for the period from June 20, 2007 to July 6, 2016 is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity, L4 distribution for the period from July 6, 2016 is denied.

A TDIU rating is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


